         Case 1:21-cr-00017-KPF Document 33 Filed 03/16/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America
                                                                                  Protective Order
                 v.
                                                                                   21 Cr. 17 (KPF)
 Shpendim Haxhaj et al.,

                            Defendants.



       Upon the application of the United States of America, with the consent of the undersigned

counsel on behalf of the defendants in the above-captioned case (the “Defendants”), and the

Defendants having requested discovery under Federal Rule of Criminal Procedure 16, the Court

hereby finds and orders as follows:

       1. Disclosure Material. The Government will make disclosure to the Defendants of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s obligation to

produce exculpatory and impeachment material in criminal cases, all of which will be referred to

herein as “disclosure material.” The Government’s disclosure material may include material that

(1) affects the privacy and confidentiality of individuals and entities; (2) would impede, if

prematurely disclosed, the Government’s ongoing investigation of uncharged individuals; (3) has

not yet been searched by the Government to determine responsiveness; and (4) is not authorized

to be disclosed to the public or others besides the Defendants and their counsel in this criminal case.

       2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,

referred to herein as “sensitive disclosure material,” contains information that identifies, or could

lead to the identification of, witnesses who may be subject to intimidation or obstruction, and

whose lives, persons, and property, as well as the lives, persons and property of loved ones, will
         Case 1:21-cr-00017-KPF Document 33 Filed 03/16/21 Page 2 of 11




be subject to risk of harm absent the protective considerations set forth herein. The Government’s

designation of material as sensitive disclosure material will be controlling absent contrary order of

the Court.

       3. Facilitation of Discovery. The entry of a protective order in this case will permit the

Government to produce expeditiously the disclosure material without further litigation and to

disclose all disclosure material and sensitive disclosure material without significant delay

occasioned by complete responsiveness review or comprehensive redactions. It will also afford

the defense prompt access to those materials which will facilitate the preparation of the defense.

       4. Good Cause. There is good cause for entry of the protective order set forth herein.

       Accordingly it is hereby Ordered:

       5. Disclosure material and sensitive disclosure material shall not be disclosed by the

Defendants or their counsel, including any successor counsel (“the defense”) other than as set forth

herein, and shall be used by the defense solely for purposes of defending this action. The defense

shall not post any disclosure material or sensitive disclosure material on any Internet site or

network site, 1 and shall not disclose any disclosure material or sensitive disclosure material to any

third party except as set forth below.

       6. Disclosure material may be disclosed by counsel to:

             a. Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action;

             b. Prospective witnesses for purposes of defending this action; and




1
       This does not prohibit defense counsel from using secure, private web services such as
“Drop Box” to store disclosure material or sensitive disclosure material, or to transfer such
materials to other authorized recipients.

                                                  2
         Case 1:21-cr-00017-KPF Document 33 Filed 03/16/21 Page 3 of 11




           c. The Defendants.

       7. Sensitive disclosure material shall be labeled “SENSITIVE” and may be disclosed only

to personnel for whose conduct counsel is responsible, i.e., personnel employed by or retained by

counsel, and the Defendants, subject to the following limitations:

           a. The Defendants may review sensitive disclosure material only in the presence of

counsel or any other person authorized to receive sensitive disclosure material;

           b. The Defendants may not copy or otherwise record sensitive disclosure material;

and

           c. The Defendants may not keep sensitive disclosure material or a copy of such

material outside the presence of counsel, including in any prison facility.

       8. Highly sensitive disclosure material shall be labeled “ATTORNEY’S EYES ONLY”

or “AEO” and may be disclosed only to personnel for whose conduct counsel is responsible (not

to the Defendants).

       9. Defense counsel may seek the Government’s consent to modify any designation under

this Order, and in the event the Government does not consent, may seek Court intervention.

       10. Any Coordinating Discovery Attorney (CDA), if appointed by the Court, may disclose,

make copies of, or reveal the contents of such materials to defense counsel and to the CDA’s

employees who are assisting in the preparation and dissemination of such materials, and to third

party vendors the CDA may deem necessary to retain to process the discovery the CDA receives,

all in furtherance of fulfilling her duties and obligations under the Court’s order appointing the

CDA. The CDA shall serve this Protective Order upon any such attorney, employee or vendor,

instructing them that they are bound by its terms, and the CDA shall instruct such other persons

that further disclosure is prohibited.



                                                 3
         Case 1:21-cr-00017-KPF Document 33 Filed 03/16/21 Page 4 of 11




       11. The Government may authorize, in writing, disclosure of material beyond that

otherwise permitted by this Order without further Order of this Court.

       12. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,

sensitive disclosure material pertinent to any motion before the Court should initially be filed under

seal, absent consent of the Government or order of the Court. All filings should comply with the

privacy protection provisions of Federal Rule of Criminal Procedure 49.1.

                                Return or Destruction of Material
       13. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later. This provision does not apply to each Defendant’s handling of any disclosure material

or ESI that originally belonged to that Defendant.




                                                  4
Case 1:21-cr-00017-KPF Document 33 Filed 03/16/21 Page 5 of 11
         Case 1:21-cr-00017-KPF Document 33 Filed 03/16/21 Page 6 of 11




                                     Retention of Jurisdiction
        14. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of the

case.



AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   United States Attorney


by: _____________________________                     Date:       January 18, 2021
    Mathew Andrews
    Frank J. Balsamello
    Benjamin Gianforti
    Assistant United States Attorneys


                                                      Date:
   Murray Richman, Esq.
   Counsel for Shpendim Haxhaj


    /s/ Irving Cohen                                  Date:    March 11, 2021
   Irving Cohen, Esq.
   Counsel for Yeltsin Beltran


                                                      Date:
   Xavier Donaldson, Esq.
   Counsel for Boris Beltran


                                                      Date:
   Daniel McGuinness, Esq.
   Counsel for Jeremy Cedeno


                                                      Date:
   Louis Fasulo, Esq.
   Counsel for Francisco Ortega




                                                 5
Case 1:21-cr-00017-KPF Document 33 Filed 03/16/21 Page 7 of 11
         Case 1:21-cr-00017-KPF Document 33 Filed 03/16/21 Page 8 of 11




                                     Retention of Jurisdiction
        14. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of the

case.



AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   United States Attorney


by: _____________________________                     Date:       January 18, 2021
    Mathew Andrews
    Frank J. Balsamello
    Benjamin Gianforti
    Assistant United States Attorneys


                                                      Date:
   Murray Richman, Esq.
   Counsel for Shpendim Haxhaj


                                                      Date:
   Irving Cohen, Esq.
   Counsel for Yeltsin Beltran


                                                      Date:
   Xavier Donaldson, Esq.
   Counsel for Boris Beltran


                                                      Date:   3/15/2021
   Daniel
    aniel McGu
          McGuinness,
             G in nne
                   n ss, Esq.
   Counsel for Jeremy Cedeno


                                                      Date:
   Louis Fasulo, Esq.
   Counsel for Francisco Ortega




                                                 5
         Case 1:21-cr-00017-KPF Document 33 Filed 03/16/21 Page 9 of 11




                                     Retention of Jurisdiction
        14. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of the

case.



AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   United States Attorney


by: _____________________________                     Date:       January 18, 2021
    Mathew Andrews
    Frank J. Balsamello
    Benjamin Gianforti
    Assistant United States Attorneys


                                                      Date:
   Murray Richman, Esq.
   Counsel for Shpendim Haxhaj


                                                      Date:
   Irving Cohen, Esq.
   Counsel for Yeltsin Beltran


                                                      Date:
   Xavier Donaldson, Esq.
   Counsel for Boris Beltran


                                                      Date:
   Daniel McGuinness, Esq.
   Counsel for Jeremy Cedeno


                                                      Date:   1/19/2021
   Louis Fasulo, Esq.
   Counsel for Francisco Ortega




                                                 5
Case 1:21-cr-00017-KPF Document 33 Filed 03/16/21 Page 10 of 11
Case 1:21-cr-00017-KPF Document 33 Filed 03/16/21 Page 11 of 11




  March 16
